Citation Nr: 1429057	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for DJD of the thoracic spine.

3.  Entitlement to service connection for DJD of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, D.R. & J.R.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Denver, Colorado.

In March 2004, the Veteran testified at a videoconference hearing before another Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  

In July 2004, the Board remanded the claims for additional development.

In December 2005, the Board denied the above-captioned claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2008 Order, the Court vacated the December 2005 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In April 2008, the Veteran was notified that the March 2004 VLJ was no longer employed by the Board and was afforded the opportunity for a new hearing.  He requested a new hearing.

In May 2008, the Board remanded the appeal in order to afford the Veteran a new hearing.

In July 2008, the Veteran testified during a videoconference hearing before the undersigned VLJ; a transcript of that hearing is of record.  

In September 2008, July 2012, and October 2012, the Board remanded the above-captioned claims for further development.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains CAPRI records, a VA examination report, and documents duplicative of those in the paper file.  VBMS does not contain any documents.



FINDINGS OF FACT

1.  DJD  of the lumbar spine was not manifest during service or within one year of separation and is unrelated to service.

2.  DJD of the lumbar spine is unrelated to the service-connected right knee disability.  

3.  DJD of the thoracic spine was not manifest during service or within one year of separation and is unrelated to service.

4.  DJD of the thoracic spine is unrelated to the service-connected right knee disability.  

5.  DJD of the cervical spine was not manifest during service or within one year of separation and is unrelated to service.

6.  DJD of the cervical spine is unrelated to the service-connected right knee disability.  



CONCLUSIONS OF LAW

1.  DJD of the lumbar spine was not incurred in or aggravated by service and was not manifested within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  DJD of the lumbar spine is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. 3.310 (2013).

3.  DJD of the thoracic spine was not incurred in or aggravated by service and was not manifested within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  DJD of the thoracic spine is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. 3.310 (2013).

5.  DJD of the cervical spine was not incurred in or aggravated by service and was not manifested within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  DJD of the cervical spine is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  
By correspondence dated in December 2001, August 2004, July 2006, and December 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was advised him of how to establish a claim on a secondary basis.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in a June 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  VA medical opinions have been obtained.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

The Veteran also testified before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim.  The VLJ clarified the issues on appeal, clarified the theory of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's October 2012 remand directives, insofar as the RO obtained further VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed claim on appeal herein, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

The Veteran has current DJD of the lumbar, thoracic, and cervical spine.  See, e.g., February 2013 VA examination report.

On the issue of in-service incurrence, the Veteran contends that his current spine disorders are due to physically jarring activities in service, particularly his duties in tanks.  See, e.g., July 2008 Hearing Testimony p. 11.

The Board notes that the Court vacated the prior December 2005 decision, in part, due to the fact that the Board did not address whether or not the Veteran engaged in combat.  The Court noted that personnel records, as well as the Veteran's assertions, may (but not must) be accepted as evidence of combat.  

The Court noted that the Veteran served as a Sergeant in the U.S. Army in Southwest Asia during the Persian Gulf War, and was awarded the Southwest Asia Service Medal with three Bronze Service Stars as well as the Kuwait Liberation Medal.  He was afforded treatment at a Gulf War clinic in March 2000.  In his March 2004 hearing testimony, he testified that he was an active participant in the Gulf War and served in various capacities on tanks.  The Court also cited the following March 2004 hearing testimony: "[once we moved into our combat positions into the desert, life started getting rough, rougher I should say. I was on the tank 24/7."  Joint Motion, p. 5.

The Board has considered the evidence but finds that the Veteran did not engage in combat with the enemy.  A finding that a Veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran here has not described an actual fight or encounter with a military foe or hostile unit or instrumentality. 

The Veteran's DD Form 214 reflects that he received the Army Commendation Medal with 3 Oak Leaf Clusters, the Army Achievement Medal with 2 Oak Leaf Clusters, the Good Conduct Medal, National Defense Service Medal, NCO Professional Development Ribbon, Army Service Ribbon, Overseas Service Ribbon Numeral 2, Driver and Mechanic Badge, Expert Badge Pistol, Expert Badge Grenade, Army Lapel Button, Southwest Asia Service Medal with 3 Bronze Service Stars, and the Kuwait Liberation Medal, none of which, by themselves, demonstrate combat.  His military occupation specialty (MOS) was armor crewman.

The Board is cognizant the Veteran has been awarded service connection for posttraumatic stress disorder, however, the award was based on fear of hostile military activity, not combat.  See April 2012 Rating Decision.

Based on all of the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

A review of service treatment records shows that in an undated record, the Veteran sought treatment for lower left back pain after a fall in the bathroom.  He denied numbness or paresthesia and had no genitourinary complaints.  On examination, he had a normal gait and stance.  There was no obvious deformity.  There was no midline tenderness.  There was muscle spasm in the left lumbar area.  Straight leg testing was normal and reflexes were normal.  He was diagnosed with a muscle spasm and pain.  He was prescribed ice, massage, and was directed not to lift over 20 pounds for 3 days.  On separation from service, the Veteran's spine was normal.  He voiced no complaints in this regard.

On the issue of nexus, the file contains various VA medical opinions and lay statements.

On VA examination in February 2002, the examiner diagnosed DJD of the lumbar, thoracic, and cervical spines but did not render a nexus opinion.

In a June 2002 letter from the Veteran's mother, she described that the Veteran entered service with no physical problems, but upon his discharge, he suffered from numerous ailments, including back pain.

In a February 2004 letter, the Veteran's friend and attorney stated that the Veteran returned from service with various physical problems, including back pain, that did not exist prior to entering service.   

In March 2004, the Veteran testified that the jolting and jarring of being inside of a tank, including sleeping in the tank, caused him to develop back problems, which had continued to that day.

On VA examination in September 2004, the examiner determined that he could not state with any degree of certainty whether it was at least as likely as not that the Veteran's DJD were a result of service.  The examiner noted that the conditions could be due to the degenerative process and noted no history of specific injury.

In July 2008, the Veteran testified that being in a tank firing 120 millimeter main round guns and being jarred for 9 years, caused his spinal problems starting from the neck down.  He further testified that his service-connected knee caused him to limp, which caused problems with his back.  His parents testified that he did not enter service with physical problems, but suffered from knee and back problems, among others, on discharge.

On VA examination in March 2009, the examiner concluded, 

After detailed review of the Veteran's claim file and with full respect for the information provided by the Veteran, the Veteran's parents and friend, this examiner is unable to state within a reasonable degree of medical certainty that it is at least as likely as not that the Veteran's current disability of the left arm or spine is related to any injury, disease, or manifestation in service.

In rationale, the examiner discussed the Veteran's long-term tank duty, but found that the current conditions could not be related to the generality of tank operations.  No history of spine affectation was identified in service treatment records.  Post-military, the Veteran did not require medical treatment from 1993 to 2002.  The examiner further determined that the radiologic findings appeared consistent with chronological aging degenerative changes.

On VA examination in January 2010, the examiner determined that the DJD of the lumbar, thoracic, and cervical spine was less likely as not a result of or connected to service.  In rationale, the examiner noted that the Veteran had no complaints of cervical, thoracic, or lumbar spine pain on his service discharge physical.  The examiner noted that the Veteran participated in heavy labor for years post-discharge, carrying 80 pounds of concrete and climbing in and out of trucks and ditches.

In a March 2010 addendum opinion, the January 2010 VA examiner further opined that the spine disorders were not related to right knee arthritis.  In rationale, the examiner stated that lumbar spine arthritis develops independently of lower extremity conditions, and that he was not aware of any routine association between arthritis of the entire cervical, thoracic, and lumbar spine and an isolated condition in a knee.
 
In April 2010 letters from the Veteran's parents, they described the Veteran's symptoms of pain.  They indicated their belief that the limp caused by his knee contributes to his back pain.

On VA examination in December 2010, the examiner concluded that the Veteran's right knee condition did not cause or materially worsen his DJD of the lumbar, thoracic, and cervical spine.  

The examiner offered an extensive rationale, including that in this case, the Veteran's "spinal degenerative conditions developed independently of the right knee condition as [they] preceded the development of any documented chronic abnormal gait pathophysiology."  The examiner cited to and discussed specific medical records in support.

The examiner further determined that the right knee did not worsen the spine conditions.  The examiner found that the likely etiology of the spinal was the Veteran's extensive post-service work as a heavy equipment construction laborer, stating,

It is clear from the records that the Veteran continued with this occupational induced spinal stress through February 2009. In short, besides normal progression of spinal DJD the Veteran had an additional 7 years of occupational induced spinal stress or strains or injuries that would materially worsen the spinal DJD.  In contrast, with dozens of VA primary care, orthopedic, and C&P notes from 2000-8/11/2006 there is no mention of any right knee induced chronic limp condition. On 8/11/2006, the C&P examiner for the first time recorded a prominent limp but it is clear from the note that it was only of recent onset (two week history of increased pain.)  In short, the potential "material worsening" of the Veteran's spinal DJD condition caused by any (post 8/11/2006) chronic right knee limp induced spinal strain pathophysiology mechanism is considered by this examiner to be non-existent to negligible.

On VA examination in February 2013, the examiner concluded, 

Based on the lack of documentation of neck or back problems in service, and based on the delay in neck and back complaints following service, it is less likely as not that the Veteran's current cervical, thoracic, and lumbar conditions are due to events in service. Based on knowledge of biomechanics and the fact that the Veteran has only had a mild limp documented at best and there has been no gross deformity documented in the knee, the cervical, thoracic and lumbar spine conditions are not due to or aggravated by his right knee condition.

The Board finds the VA examination reports of March 2009, January 2010, March 2010, December 2010, and February 2013 to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their opinions on an examination of the claims file, medical literature, and  diagnostic reports.  They reviewed the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment records.  The March 2009 examiner in particular noted full consideration of the lay evidence.  The examiners provided a rationale for the conclusions reached.  

The Board has considered the Veteran's attorney's recent June 2014 arguments that the last VA examination report of February 2013 was inadequate, and notes her request for a new examination.  On the issue of direct service connection, the attorney argues that the examiner failed to address the in-service slip and fall, and the lay evidence.  On this point, the Board finds that despite any insufficiencies, the record as a whole contains sufficient evidence for adjudicating the claim on a direct basis.  Indeed, the purpose of the last two remands was to obtain an opinion on secondary service connection.

On the issue of secondary service connection, the attorney essentially disagrees with the examiner's interpretation of the evidence pertaining to the severity of the Veteran's right knee disability.  The Board finds the examination report sufficient.  The examiner reviewed the claims files in detail by volume, and examined the Veteran.  Specifically, an examination of the right knee was conducted, to include muscle strength testing, reflex testing, and a sensory examination.  The examiner discussed the Veteran's antalgic gait, his history of knee surgeries, his subjective complaints, and his use of assistive appliances.  A rationale was provided for the conclusion reached.  The Board does not find that further examination is needed.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board notes that the Board's December 2005 decision was vacated in part due to an inadequate discussion of the lay evidence.

Here, the Board finds that the Veteran's lay assertions, and those of his parents and friend, are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds that the lay statements regarding an association between the Veteran's spine conditions and service and/or his right knee disability are credible. Consequently, the Board will weigh the lay statements against the medical evidence on this question.

The VA examiners in this case are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions and those of his family and friends.  The March 2009 VA examiner in particular addressed the lay evidence in this case.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determining that the current DJD of the lumbar, thoracic, and cervical spine was not related to service or the service-connected right knee disability.  Other etiologies were identified for the DJD.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's and the other lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiners' opinions against those of the Veteran and his family and friends, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

For these reasons, the Board finds that the current DJD of the lumbar, thoracic, and cervical spine is not due to disease or injury that was incurred in or aggravated by active service, and is unrelated to the service-connected right knee disability.  

In reaching these decisions, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  However, the Veteran's spine complaints have been linked to a known cause rather than any undiagnosed illness.  He has not otherwise contended that his Gulf service caused his spine disorders, and the claims file is devoid of any evidence to support this, including the numerous opinions of VA examiners who extensively reviewed the claims file and opined that the DJD of the lumbar, thoracic, and cervical spine is not related to an event of active military service.

Finally, the Board further notes that while chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar, thoracic, or cervical spine within one year of the Veteran's August 1993 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis of the spine was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.

Service connection for degenerative joint disease of the thoracic spine is denied.

Service connection for degenerative joint disease of the cervical spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


